Citation Nr: 0330850	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  96-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain with myositis of the lumbar area, to include 
narrowing of the disc space and degenerative disc disease.  

2.  Entitlement to an increased rating for dysthymic 
disorder, with reactive depression.



REPRESENTATION

Appellant represented by:	Sean Kendall


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


REMAND

On April 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ensure the following has been done:  
Please make all necessary arrangements 
to provide a copy of all requests 
including VA examination scheduling 
requests and examination notifications 
pertaining to the veteran cited in the 
paragraphs below sent to the veteran's 
private attorney, Sean Kendall, Attorney 
at Law, 1942 Broadway, Suite 217, 
Boulder, Colorado 80302.

2.  Provide the veteran with 5 copies of 
VA Form 21-4142, and ask that a copy be 
completed, (including the ZIP Code in 
the address section), signed and 
returned for each health care provider 
he identifies. "Ask the veteran to 
provide a list of the names and 
addresses of all VA and non-VA doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who have treated him for 
lumbosacral strain with myositis of the 
lumbar area, to include narrowing of the 
disc space and degenerative disc disease 
and dysthymic disorder with reactive 
depression from approximately December 
1995 to the present."  



Also inform the veteran that we will 
proceed to decide his appeal without 
these records unless he is able to 
submit them, and inform him that failure 
to report to a VA examination, without 
good cause, will negatively impact his 
claim.  Allow an appropriate period of 
time within which to respond.

3.  When the veteran responds, obtain 
records from each health care provider 
the veteran identifies (except where VA 
has already obtained, or made reasonable 
efforts to obtain, the records from a 
particular provider).  If these records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain, including 
what efforts were made to obtain them.  

4.  "Schedule a VA special orthopedic 
examination by an orthopedic surgeon or 
other appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature and extent of severity of his 
lumbosacral strain with myositis of the 
lumbar area, to include narrowing of the 
disc space and degenerative disc 
disease.  The claims file must be made 
available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies should 
be conducted."  

Send 3 copies of this Remand with the c-
file to the VAMC, direct them to forward 
a copy to each examiner, and call the 
Ortho Examiner's attention to Remand 
Orders 4-9; and the Psych Examiner's 
attention to Remand Orders 10-14.  


5.  The VA ORTHO Examiner should:  
"Determine the extent and degree of 
severity of the veteran's lumbosacral 
spine disability manifested by 
limitation of motion.  Report range of 
motion and degrees of arc in all planes 
with an explanation as to what is normal 
range of motion of the lumbosacral 
spine.  All findings and diagnoses 
should be reported in detail.  Identify 
all orthopedic manifestations of the 
lumbosacral spine."  

6.  Specifically, ask the examiner to 
"comment upon the extent, if any, to 
which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss of the lumbosacral 
spine.  Carefully elicit all of the 
veteran's subjective complaints and then 
offer an opinion as to whether there is 
adequate pathology present to support 
the level of each of the veteran's 
subjective complaints."  It is also 
requested that the examiner also provide 
explicit responses to the following 
questions:

7.  "Does the lumbosacral spine 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiner should comment 
on the severity of these manifestations 
on the ability of the veteran to perform 
average employment in the civil 
occupation?"

8.  "Is pain is visibly manifested on 
movement of the lumbosacral spine, if 
so, to what extent, and the presence and 
degree of, or absence of, any objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected lumbosacral spine disability?"


9.  "Are there objective indications of 
the extent of the veteran's pain, such 
as medication he is taking or the type 
of any treatment he is receiving?  
Express an opinion as to the degree of 
additional limitation of motion of the 
lumbosacral spine due or functional loss 
on acute flare-ups or other lumbosacral 
spine exacerbations, if possible, 
without resort to speculation.  
Any opinions expressed by the orthopedic 
surgeon must be accompanied by a 
complete rationale."

10.  Schedule "a special examination by 
a VA psychiatrist for the purpose of 
ascertaining the current nature and 
extent of severity of his dysthymic 
disorder with reactive depression.  The 
claims file must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination."

11.  The VA PSYCH examiner should:  
"Identify all of the veteran's 
associated symptomatology in order to 
determine the impairment caused by his 
dysthymic disorder with reactive 
depression.  If there are other 
psychiatric disorders found, the 
examiner should specify which symptoms 
are associated with each disorder(s).  
If certain symptomatology cannot be 
dissociated from one disorder or 
another, it should be so indicated."

12.  "If a psychiatric disorder(s) other 
than dysthymic disorder, with reactive 
depression is or are found on 
examination, opine whether any such 
disorder is causally or etiologically 
related to his dysthymic disorder, with 
reactive depression, and, if not so 
related, whether the veteran's dysthymic 
disorder, with reactive depression has 
any effect on the severity of any other 
psychiatric disorder."

13.  "During the course of the 
examination, the examiner should 
identify all of the symptoms or 
manifestations of the veteran's service-
connected dysthymic disorder, with 
reactive depression.  Any necessary 
special studies, including psychological 
testing, should be accomplished."  

14.  "The examiner must be requested to 
provide a Global Assessment of 
Functioning Score (GAF) consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) (DSM 
IV) and explain what the assigned score 
means.  The examiner must express an 
opinion as to the impact of dysthymic 
disorder, with reactive depression on 
the veteran's ability to obtain and 
retain substantially gainful employment.  
Any opinion(s) expressed must be 
accompanied by a complete rationale."

15.  Ensure that the VA examination 
reports are complete and responsive to 
the Remand Orders.  After the 
development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




